Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/5/20, is a national stage entry of PCT/US2019/026112, International Filing Date: 04/05/2019. PCT/US2019/026112 Claims Priority from Provisional Application 62653249, filed 04/05/2018; and Provisional Application 62694729, filed 07/06/2018. 

Status of Claims and Response to Restriction Requirement
Claims 1-6 and 115-128 are pending as of the response filed on 4/20/22. Claims 7-114 have been canceled. 
Applicant’s election of the invention of Group I, claims 1-6 and 118-128 in the reply filed on 4/20/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Additionally, Applicants have made a species election to compound CAP1160, as shown: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. CAP1160 is also known in the art as tolcapone, as shown in the specification (p. 62): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Although Applicants have not expressly stated the species election is made with traverse, Applicants have submitted it would not constitute a burden to search the elected compound with other compounds encompassed by formula (VII); the species election was therefore interpreted by the examiner as being made with traverse. This argument is not found persuasive because the application is a national stage entry of an international application, and the establishment of a search burden is not required. For national stage entry applications, species election requirement is proper if there is a lack of unity of invention among the species. As discussed in the restriction, formula (VII) encompasses thousands of structurally distinct compounds, due to the extensive number of highly different functional groups for R1, R2, and R3. Variable R1 includes groups ranging from hydrogen to methyl, as well as cyclohexyl, ketone, and alkoxy groups; variable R2 includes groups ranging from hydrogen to halide, cyano, nitro, esters, amides, sulfonamides, phenyl, and PEG groups, among many others. Due to the enormous structural variability for the compounds included within formula (VII), the species would be expected to possess notable differences in other chemical and physical characteristics, and lack unity of invention. It is noted that in the event an elected species is found to be allowable, examination will be extended to additional non-elected species, in accordance with MPEP 803.02.
The examiner submits the elected invention and species are included within claims 1, 3, 6, and 122. 
Claims 2, 4-5, 115-121, and 123-128 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/22.
Claims 1, 3, 6, and 122 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, and 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aung et. al., WO 2015095257 A2 (publ. 6/25/2015).
The claims are drawn to a method for treating presbyopia or cataract in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising the elected compound of formula (VII), CAP1160, or a pharmaceutical salt or solvate thereof: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. This compound is also known in the art by the name tolcapone. 
Aung et. al. teaches methods of managing visual dysfunction or loss of vision in diabetic subjects by administering an effective amount of dopamine, or a derivative, ester, prodrug, or salt thereof (title; p. 2, lines 21-26). Levodopa is exemplified as a dopamine derivative for treatment (p. 2, line 27; p. 4, line 12). Aung teaches an embodiment wherein dopamine or a derivative, ester, prodrug, or salt thereof is administered in combination with a COMT inhibitor, with tolcapone exemplified as such an inhibitor (p. 2, line 32-p. 3, line 2; p. 14, lines 16-20; p. 34, claims 1, 5, & 6). Aung further teaches cataract as a common complication of diabetes (p. 11, lines 1-5; p. 11, line 32-p. 12, line 7). Aung teaches the method to be used for treating diabetes induced visual dysfunction or vision loss, including cataract (p. 12, line 31-p. 13, line 5; p. 15, line 32-p. 16, line 2). Aung further teaches pharmaceutical compositions comprising an effective amount of compound and a pharmaceutical carrier (p. 18, lines 11-19). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention to have treated a diabetic subject in need of treatment for cataract comprising administering an effective amount of a composition comprising a dopamine derivative, such as levodopa, in combination with tolcapone, in consideration of Aung. Aung teaches managing visual dysfunction or loss of vision in diabetic subjects, and treating cataracts by administering an effective amount of dopamine, or a derivative, ester, prodrug, or salt thereof, in combination with a COMT inhibitor, of which tolcapone is exemplified. Aung further teaches pharmaceutical compositions comprising effective amounts of the compounds. As such, one of ordinary skill in the art would have been motivated, prior to the effective filing date of the claims, to have treated a diabetic patient in need of treatment for cataract comprising administering a composition comprising an effective amount of a dopamine derivative and tolcapine, in view of the teachings of Aung, and have had a reasonable expectation of success. 

Claim(s) 1, 3, 6, and 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers, WO 2011047412 A1 (publ. 4/28/2011).
Rodgers teaches therapy or prophylaxis or conditions associated with dopamine deficiency and/or insufficiency, using compositions comprising L-dopa and tyrosine (title & abstract; p. 1, lines 3-8). Rodgers teaches conditions associated with dopamine insufficiency can be ameliorated by treatment with L-dopa (p. 1, lines 10-20), however chronic L-dopa therapy can result in a variety of side effects (p. 2, line 35-p. 3, line 17). Rodgers teaches the combination of L-dopa and tyrosine is effective for therapy while reducing or preventing L-dopa cytotoxicity (p. 7, lines 8-12). Rodgers teaches pharmaceutical compositions comprising an effective amount of L-dopa and tyrosine can comprise additional active agents, including COMT inhibitors; Rodgers further exemplifies the combination of L-dopa, tyrosine, and a COMT inhibitor (p. 10, lines 15-34), with tolcapone exemplified as a COMT inhibitor, in a therapeutically effective amount (p. 42, lines 9-14; p. 66, lines 26-30). Rodgers further teaches the combination therapy to be useful in the treatment or prophylaxis or a condition associated with accumulation of L-dopa in mammalian cells and/or tissues, including cataractogenesis and/or treatment of symptoms (p. 27, line 7-p. 28, line 11; p. 94, claim 38). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have treated a subject in need of treatment for cataract comprising administering an effective amount of a composition comprising L-dopa, tyrosine, and the COMT inhibitor, tolcapone, in consideration of Rodgers. Rodgers teaches the combination of L-dopa and tyrosine for therapy without the side effects associated with chronic L-dopa, and further teaches the incorporation of a COMT inhibitor, with tolcapone exemplified as a COMT inhibitor. Rodgers further teaches the combination therapy to be useful for treating conditions associated with accumulation of L-dopa in mammalian cells and/or tissues, such as cataracts. Therefore, one of ordinary skill in the art would have been motivated, in view of the teachings of Rodgers, to have administered a composition comprising L-dopa, tyrosine, and tolcapone, in a therapeutically effective amount, to a subject in need of treatment for cataracts, and have had a reasonable expectation of success. 

Information Disclosure Statement
The IDS filed on 10/5/20 has been considered. 

Conclusion
Claims 1, 3, 6, and 122 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627